Exhibit CONFIDENTIAL MATERIALS OMITTED AND FILED SEPERATLY WITH THE SECURITIES AND EXCHANGE COMMISSION. ASTERISK DENOTE OMISSIONS. Talecris BIOTHERAPEUTICS First Addendum to Product Supply Agreement This First Addendum (this "Addendum") to that certain Product Supply Agreement dated June 12, 2006, as previously amended on December 19, 2006, June 25, 2007, and August 29, 2007, and as hereinafter amended from time to time (the "Agreement"), is entered into as of August 15, 2009, and effective as ofSeptember 1, (the "Addendum Effective Date"), by and between Talecris Biotherapeutics, Inc., ("Talecris") headquartered at 79 T.W. Alexander Drive, 4101 Research Commons, P.O. Box 110526, Research Triangle Park, North Carolina 27709 and Emergent Product Development Gaithersburg Inc. ("Emergent"), a Delaware corporation having offices at 300 Professional Drive, Gaithersburg, MD 20879.
